Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to a memory device with a driver for programming a resistance memory device. The independent claim 1 recites a memory drive device, comprising: a control circuit, configured to generate a first signal according to an input signal; a reference voltage generation circuit, comprising a reference resistance, wherein the reference voltage generation circuit is configured to generate a reference signal according to the first signal; and a first switch, coupled to a memory resistor, wherein the first switch is configured to generate a driving signal according to the reference signal to read/write of the memory resistor; wherein when the input signal is decreased and the resistance value of the memory resistor is larger than a resistance value of the reference resistance, a falling time of the driving signal is larger than a falling time of the reference signal. The prior art fails to disclose or suggest such a control circuit to generate a driving signal wherein when the input signal is decreased and the resistance value of the memory resistor is larger than a resistance value of the reference resistance, a falling time of the driving signal is larger than a falling time of the reference signal. Therefore, claims 1-10 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        12/18/2021